Citation Nr: 0022594	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-10 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


REMAND


The veteran had active duty from September 1966 to January 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

The record indicates that entitlement to service connection 
for PTSD was granted in a February 1998 rating decision.  A 
10 percent rating was assigned for this disability, effective 
from July 1997.  The veteran submitted a notice of 
disagreement with this decision, and the current appeal 
ensued.  During the course of the appeal, the rating was 
increased to 50 percent in a June 1999 rating decision, which 
was also effective from July 1997.  The veteran has not 
indicated that he is satisfied with the current 50 percent 
rating.  A veteran is generally presumed to be seeking the 
maximum benefit allowed by law and regulation, and a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, the veteran's claim remains on appeal.  

The record indicates that the veteran was last afforded a VA 
psychiatric examination in December 1997.  A review of the 
evidence indicates that the veteran has received additional 
VA treatment for his PTSD since that time.  Furthermore, the 
veteran has insinuated that his disability has increased in 
severity since the December 1997 VA examination.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to a well grounded claim.  38 U.S.C.A. § 5107 
(West 1991).  The fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that an evaluation of the 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  Furthermore, when a veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is inadequate to evaluate the 
current state of the disability, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  
The Board finds that an additional examination of the 
veteran's PTSD would be useful in obtaining an accurate 
assessment of the current severity of this disability.  

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court) has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The RO has not 
had an opportunity to consider the holding of this decision.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
remanded to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service 
connected PTSD disability since June 
1999.  After securing the necessary 
release, the RO should obtain any records 
not previously obtained and associate 
them with the claims folder.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and severity of his service 
connected PTSD.  On the examination, all 
indicated tests and studies should be 
conducted.  The claims folder must be 
made available to the examiner for review 
before the examination.  The examiner 
should identify diagnostically all 
symptoms and clinical findings which are 
manifestations of the veteran's service-
connected PTSD.  Specifically, the 
examiner is to determine the impairment 
in the veteran's ability to perform self-
care and to converse.  Other factors to 
be evaluated include the presence of a 
depressed mood; anxiety; suspiciousness; 
chronic sleep impairment; memory loss; 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
existence and frequency of panic attacks; 
difficulty understanding complex 
commands; impaired judgment; impaired 
abstract thinking; and difficulty in 
establishing and maintaining effective 
work and social relationships.  If 
manifested, the severity of each symptom 
should be explained.  Overall, the 
examiner is to render an opinion as to 
the overall social and occupational 
impairment caused solely by the veteran's 
PTSD.  Based upon a review of the record 
and the examination, the examiner should 
provide a Global Assessment of 
Functioning (GAF) score provided in the 
Diagnostic and Statistical Manual for 
Mental Disabilities, indicating the level 
of impairment produced by the service-
connected PTSD. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The holding of the Court in 
Fenderson v. West, 12 Vet. App. 119 
(1999) should be considered.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



